UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-54508 XTRALINK ENERGY CORP. (Exact name of registrant as specified in its charter) 245 East Liberty Street, Suite 200 Reno, Nevada, 702-637-6144 (Address, including zip code and telephone number, including area code of registrant’s principal executive offices) Common Stock, par value $0.0001 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 31 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, XTRALINK ENERGY CORP. has caused this certification/notice to be signed on its behalf by the undersigned hereunto duly authorized person. XTRALINK ENERGY CORP. By: /s/ Sergius Borys Dated: October 23, 2015 Sergius Borys President, CEO, CAO
